                 Case 19-50266-BLS             Doc 77   Filed 12/08/20   Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

        In re:
                                                                  Case No. 17-11375-BLS
        TK HOLDINGS INC., et al.,
                                                                  Chapter 11
                       Debtors.
        REORGANIZED TK HOLDINGS TRUST,
                                                                  Adv. Proc. No. 19-50266-BLS
                                  Plaintiff,

        v.

        ARC AUTOMOTIVE, INC.,

                                  Defendant.

                                           NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on this 8th day of December, 2020, copies of Defendant

ARC Automotive, Inc.’s Third Set of Interrogatories to Plaintiff and Third Request for

Production of Documents to Plaintiff were caused to be served on the following via electronic

mail and U.S. first class mail:

       Kathleen M. Miller, Esq.
       Kelly A. Green, Esq.
       Smith, Katzenstein & Jenkins LLP
       1000 N. West Street, Suite 1501
       Wilmington, DE 19801
       kmiller@skjlaw.com
       kag@skjlaw.com

Dated: December 8, 2020                           THE BIFFERATO FIRM

                                                  /s/ Ian Connor Bifferato
                                                  Ian Connor Bifferato (DE 3273)
                                                  1007 N. Orange St., 4th Floor
                                                  Wilmington, DE 19801
                                                  (302) 225-7600
                                                  cbifferato@tbf.legal

                                                  FOLEY & LARDNER LLP
                                                  Vanessa L. Miller (P67794)
Case 19-50266-BLS   Doc 77   Filed 12/08/20      Page 2 of 2




                       John A. Simon (P61866)
                       500 Woodward Avenue, Suite 2700
                       Detroit, MI 48226-3489
                       (313) 234-7100
                       vmiller@foley.com
                       jsimon@foley.com

                       Attorneys for Defendant
